Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 9 recites “protruding portion configured to restrict insertion of the sealing body into the open rim” which is indefinite because it is unclear whether the protruding portion prevents the sealing body from being inserted at all or in entirety.  In accordance with the Instant Specification paragraphs 13-14 and Figure 1A the Examiner interprets this limitation as intending to recite that the protruding portion restricts the sealing body from being inserted entirely into the open rim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (US 3,723,184).
Regarding claim 1, Stark et al. discloses a battery (10) comprising:
A battery can (22) having a cylindrical portion (col 2 line 1; Figure 1), a bottom wall closing one end of the cylindrical portion, and an open rim continuous with the other end of the cylindrical portion (col. 2, lines 31-40; Figure 1), an electrode body / assembly (12 & 14 & 16) housed in the cylindrical portion (col. 2, lines 31-40; Figure 1), and a sealing body (18 & 20) fixed to the open rim so as to seal an opening defined by the open rim (col. 2, lines 31-40; Figure 1),
The sealing body including a sealing plate (18) and a gasket (20) disposed at a peripheral portion of the sealing plate (col. 2, lines 31-40; Figure 1),
The gasket having at least one protruding portion configured to restrict the sealing body from being inserted entirely into the open rim (col. 2, lines 31-47; Figure 1).  
The following illustration (modified Figure 1 of Stark et al.) is provided for clarification:

    PNG
    media_image1.png
    500
    900
    media_image1.png
    Greyscale

Regarding claim 2, Stark et al. teaches that the insertion of the sealing body into the open rim is restricted when the protruding portion comes in abutment with the open rim from outside in an axial direction of the battery can (col. 2, lines 31-47; Figure 1).

Regarding claim 3, Stark et al. teaches the protruding portion is provided in a plurality of numbers along the open rim (col. 2, lines 37-47; Figure 1).

Regarding claim 4, Stark et al. teaches the protruding portion is formed as a flange shape along the open rim (col. 2, lines 37-47; Figure 1).

Regarding claim 5, Stark et al. teaches that the gasket is compressed between an end surface of the peripheral portion and the open rim in a radial direction of the opening (col. 2, lines 37-47; Figure 1).

Regarding claim 6, Stark et al. teaches that the open rim has a projection protruding inward in the radial direction (col. 2, lines 48-63; Figure 1), and the gasket is compressed in the radial direction by the projection (col. 2, lines 48-63; Figure 1).

Regarding claim 7, Stark et al. teaches that the sealing plate and the gasket are integrally molded (col. 37-40; Figure 1).
The Examiner notes that the product-by-limitation “to be welded” of claim 7 is not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (MPEP 2113).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (MPEP 2113).  Claim 7 as written does not distinguish the product of the instant application from the product of the prior art. 


Regarding claim 8, Stark et al. teaches that the battery can is configured not to have a constricted portion interposed between the gasket and the electrode body (Figure 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 3,723,184), as applied to claim 1 above.

	Regarding claim 9, Stark et al. teaches a sealing body (18 & 20) and electrode body / assembly (12 & 14 & 16, col. 2, lines 31-40; Figure 1), but fails to specifically state the distance between the sealing body and electrode body.
	While Stark et al. fails to specifically state the distance between the sealing body and electrode body, it would have been obvious to one of ordinary skill in the art at the time of filing date of the application to adjust the dimensions of the battery parts including sealing body and electrode body as desired.  It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724